Citation Nr: 1514412	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for depressive disorder, not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a left shoulder nerve disorder.

7.  Entitlement to service connection for lumbar spine degenerative disc disease.

8.  Entitlement to service connection for cervical spine degenerative disc disease.

9.  Entitlement to service connection for diabetes mellitus, type II.

10.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO granted service connection for depressive disorder, NOS, and assigned a 10 percent rating, effective April 24, 2008.  In addition, the claims for a TDIU and service connection for COPD, hypertension, PTSD, a left shoulder nerve disorder, lumbar spine degenerative disc disease, neck degenerative joint disease, diabetes mellitus and rheumatoid arthritis were denied.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.   

In February 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.  During the hearing, the Veteran withdrew from appeal all but one of the claims for which an appeal had been perfected.  These matters are being formally dismissed, below. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals.

The Board's disposition of the claim for a TDIU, and claims for service connection for COPD, hypertension, PTSD, a left shoulder nerve disorder, lumbar spine degenerative disc disease, cervical spine degenerative disc disease, diabetes mellitus and rheumatoid arthritis are set forth below.  The claim for a higher initial rating for depressive disorder is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran filed an Application for Compensation or Pension (VA Form 21-526) in December 1985 seeking service connection for the amputation of his right middle finger and for a partial amputation of his left thumb.  It does not appear that these claims have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

In February 2015, prior to the promulgation of an appellate decision,  the Veteran, through his representative, withdrew from appeal the claim for a TDIU, as well as the claims for service connection for COPD, hypertension, PTSD, a left shoulder nerve disorder, lumbar spine degenerative disc disease, cervical spine degenerative disc disease, diabetes mellitus and rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  The criteria for withdrawal of the appeal as to the claim for service connection for COPD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

3.  The criteria for withdrawal of the appeal as to the claim for service connection for hypertension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

4.  The criteria for withdrawal of the appeal as to the claim for service connection for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

5.  The criteria for withdrawal of the appeal as to the claim for service connection for a left shoulder nerve disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

6.  The criteria for withdrawal of the appeal as to the claim for service connection for lumbar spine degenerative disc disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

7.  The criteria for withdrawal of the appeal as to the claim for service connection for cervical spine degenerative disc disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

8.  The criteria for withdrawal of the appeal as to the claim for service connection for diabetes mellitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

9.  The criteria for withdrawal of the appeal as to the claim for service connection for rheumatid arthritis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Appeals withdrawn on record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

As noted above, in a signed statement received in February 2015, the Veteran's representative indicated that the Veteran wished to withdraw from appeal the claim for a TDIU as well as the claims for service connection for COPD, hypertension, PTSD, a left shoulder nerve disorder, lumbar spine degenerative disc disease, cervical spine degenerative disc disease, diabetes mellitus and rheumatoid arthritis.
Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and the appeal at to each matter must be dismissed.


ORDER

The appeal as to the claim for a TDIU is dismissed.

The appeal as to the claim for service connection for COPD is dismissed.

The appeal as to the claim for service connection for hypertension is dismissed.

The appeal as to the claim for service connection for PTSD is dismissed.

The appeal as to the claim for service connection for a left shoulder nerve disorder is dismissed.

The appeal as to the claim for service connection for a lumbar spine degenerative disc disease is dismissed.

The appeal as to the claim for service connection for a cervical spine degenerative disc disease is dismissed.

The appeal as to the claim for service connection for diabetes mellitus is dismissed.

The appeal as to the claim for service connection for rheumatoid arthritis is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted. 

The Veteran was last afforded a VA examination for evaluation of his service-connected chronic depressive disorder in April 2009.  During his February 2015 hearing, the Veteran testified that his psychiatric symptoms have worsened.  Specifically, he testified that he experienced episodes of depression that could last weeks, that he was anxious and that he has explosive outbursts as well as occasional panic attacks.   Considering these assertions in conjunction with the period of time since the 2009 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate medical professional.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and record is complete, prior to arranging for the requested examinations, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the Lecanto Community Based Outpatient Clinic and that records from that facility dated through August 2011 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Lecanto Community Based Outpatient Clinic all pertinent, outstanding records of mental health evaluation and/or treatment of the Veteran dated since August 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (; but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether "staged" rating (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, is warranted.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from Lecanto Community Based Outpatient Clinic all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since August 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his service-connected depressive disorder.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in April 2009, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the April 2008 effective date of the award of  service connection, the Veteran's depressive disorder has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above, and any other notification or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above) is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


